Citation Nr: 1001638	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  08-09 640A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether an overpayment of educational assistance benefits, in 
the calculated amount of $3,411.80, is valid. 


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The Veteran had active duty for training (ACDUTRA) service 
from June 1999 to October 1999 and served on active duty from 
February 2004 to June 2005, with additional service in the 
Reserves.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2007 decision of the Atlanta 
Education Center that determined that there was no basis to 
waive recovery of an overpayment of $3,411.80 in VA education 
benefits under the Selected Reserve Education Assistance 
Program of 10 U.S.C., Chapter 1607.


FINDINGS OF FACT

1.  The Veteran has been charged with an overpayment of 
Chapter 1607 education benefits, in the amount of $3,411.80, 
representing an overpayment of education benefits received 
from August 22, 2005 to April 30, 2007. 

2.  The Veteran became eligible for education benefits under 
the Reserve Educational Assistance Program (REAP) on May 26, 
2004, after having served 90 consecutive days of active 
service.

3.  The Veteran separated from active service effective June 
2, 2005, due to vasovagal syncope, a disability which was 
determined to have existed prior to service; she thus became 
ineligible for educational benefits from June 30, 2005.  

4.  In January 2006 and December 2006, the Veteran applied 
for education benefits and received a Certificate of 
Eligibility from VA for education assistance in March 2007. 

5.  The Veteran received education benefits for a course of 
training at CVCC from August 22, 2005 to April 30, 2007 to 
which she was not legally entitled.

6.  VA bears sole responsible for the erroneous payment of 
benefits due to administrative error.


CONCLUSION OF LAW

Due to VA's administrative error, the overpayment of 
educational assistance benefits since August 22, 2005, is 
invalid.  10 U.S.C.A. §§ 16161-16165 (West 2002); 38 U.S.C.A. 
§ 5302 (West 2002 & Supp. 2009); 38 C.F.R. 21.7540, 21.7550 
(2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The notice requirements set forth in the Veteran's Claims 
Assistance Act of 2000 (VCAA) and its implementing 
regulations are not required because the issue presented 
involves a claim for waiver of recovery of overpayment of VA 
benefits.  See Barger v. Principi, 16 Vet. App. 132, 138 
(2002) (The notice and duty to assist provisions of the VCAA 
do not apply to chapter 53 waiver of recovery matters, as 
chapter 53 already contains its own notice provisions).  
Nevertheless, the Board has reviewed the case for purposes of 
ascertaining that the appellant has had a fair opportunity to 
present arguments and evidence in support of her challenge of 
eligibility for certain payments and request for a waiver of 
debt.  The Board concludes from that review that the 
requirements for the fair development of the claims have been 
met. 

Background

By way of history, the Veteran was a member of the Reserves 
who was called up for active duty from February 2004 to June 
2005.  Service records show that the Veteran was discharged 
from active duty service in June 2005, due to a vasovagal 
syncope disability that was determined to have existed prior 
to service (EPTS).  In August 2005, she applied for VA 
disability compensation benefits and was awarded service 
connection for vasovagal syncope and lumbar strain, effective 
from June 3, 2005.  A copy of the RO's rating decision 
reflects that in keeping with the service department's 
finding, the vasovagal syncope existed prior to this period 
of active duty service, but had been aggravated during such 
service.  

The claims file contains a school enrollment certificate 
which shows that the Veteran enrolled for a course of studies 
at the CVCC beginning on August 22, 2005.  In January 2006, 
the Veteran submitted an application, VA Form 22-1190, for 
education assistance benefits under REAP.  It appears that 
the RO made an inquiry as the Veteran's eligibility for 
education benefits using VA's computerized Ch. 1607 REAP 
eligibility database, in March 2006.  A printout from the 
database shows that the Veteran's eligibility status was 
terminated effective June 30, 2005, because she had either 
transferred or separated from the Selected Reserves.  The 
Veteran submitted a second application for benefits that was 
received in December 2006. 

By letter dated January 4, 2007, a VA education officer 
notified the VA certifying official at CVCC, that the Veteran 
was not eligible for VA educational benefits because she had 
already received all of the benefits to which she was 
entitled.  The letter further stated that no future 
enrollment certifications need be submitted for the Veteran 
unless the Veteran brought in a Certificate of Eligibility 
from VA.  A copy of this letter was also sent to the Veteran.

On January 17, 2007, VA sent the Veteran a Certificate of 
Eligibility, which informed her that she was entitled to 
benefits for an approved program of education or training 
under REAP.  She was instructed to submit the letter to her 
school's certifying official.  The letter further stated that 
she was entitled to 12 months and 0 days of full-time 
educational benefits under REAP.  The letter then stated 
because she left the Reserves, she was not currently eligible 
for REAP, but if she was in school between May 26, 2004 and 
June 30, 2005 (the dates which she served on active duty) she 
may be entitled to benefits. 

By letter dated in February 2007, the Veteran stated that 
while in the Reserves she was called up for 16 months of 
active service, but was later "medically boarded out of 
military service" because of medical issues.  She further 
stated that according to the Federal Benefits for Veterans 
and Dependents Handbook, she was entitled to education 
benefits for 10 years after her initial date of eligibility 
because she had been involuntarily separated due to a 
disability which was not the result of misconduct.

By way of correspondence dated March 26, 2007, VA informed 
the Veteran that her benefits were stopped on August 22, 
2005, but that her eligibility for GI Bill benefits would end 
on October 2, 2013.  She was notified that this action 
created an overpayment of $674.89.  

By way of correspondence dated March 29, 2007, VA informed 
the Veteran that she had been awarded Ch. 1607 education 
benefits under the REAP program.  The letter stated that VA 
had considered all of the information the Veteran had 
submitted on her application, the information the school 
supplied about her enrollment, and the information about her 
military service as obtained from the DOD/Department of 
Homeland Security in reaching this decision.  The letter 
further detailed that the Veteran would be paid education 
benefits at a monthly rate of: $91.53 for training received 
between August 22, 2005 and December 19, 2005; $90.00 for 
training received between January 11, 2005 and May 10, 2006; 
$620.40 for training received between August 4, 2006 and 
August 4, 2006; $310.20 for training received between August 
21, 2006 and September 30, 2006; $322.50 for training 
received between October 1, 2006 to January 9, 2007; $322.50 
for training received between January 10, 2007 to May 22, 
2007; and $483.75 for training received between May 23, 2007 
to August 5, 2007.  The letter also stated that as of August 
6, 2007, her remaining entitlement was 3 months and 19 days.  
The periods of training cited in the letter correspond to the 
Veteran's periods of enrollment at CVCC as shown on her 
school certification forms.  

In a letter received by VA in August 2007, the Veteran 
requested waiver of the debt because she had received several 
letters from VA stating that she was qualified for education 
benefits and other letters stating that she was not.  It is 
noted that the initial notice to the Veteran of a debt in the 
current amount of $3411.80 is not of record.

In December 2007, the Committee on Waivers and Compromises 
denied waiver of the debt finding the Veteran was at fault in 
the creation of the debt; she had failed to demonstrate long-
term financial hardship; and that she was unduly enriched by 
the overpayment.  The Committee also found that the Veteran 
"knew or by the exercise of reasonable care could have 
learned" that she was not entitled to such benefits beyond 
her eligibility date.

Analysis

The Veteran essentially contends that she does not owe the 
debt in the calculated amount of $3411.80 because it was 
created due solely to VA administrative error.  

Education benefits are available to members of the Selected 
Reserve under the GI Bill.  Specifically, 10 U.S.C., Chapter 
1607 of the GI Bill extends benefits to any member of a Guard 
or Reserve unit who served on active duty after September 11, 
2001, for a contingency operation and who served at least 90 
consecutive days or more.  Individuals become eligible as 
soon as they reach the 90 day point, regardless of duty 
status.  A member who was ordered to active service but is 
released from duty before completing 90 consecutive days 
because of an injury, illness or disease incurred or 
aggravated in the line of duty will receive benefits at a 40 
percent rate.  See 10 U.S.C.A. §§ 16162, 16163 (2009).

A member remains entitled to educational assistance while 
serving (1) in the Selected Reserve of the Ready Reserve, in 
the case of a member called or ordered to active service 
while serving in the Selected Reserve; or (2) in the Ready 
Reserve, in the case of a member ordered to active duty while 
serving in the Ready Reserve (other than the Selected 
Reserve).  10 U.S.C.A. § 16164(a).  In the case of a person 
who is separated from the Selected Reserve of the Ready 
Reserve or the Ready Reserve because of a disability which 
was not the result of the individual's own willful misconduct 
incurred on or after the date on which such person became 
entitled to educational assistance, such person's entitlement 
to educational assistance expires at the end of the 10-year 
period beginning on the date on which such person became 
entitled to such assistance.  10 U.S.C.A. § 16164 (b)(2009).

Educational assistance may not be provided or, if being 
provided, shall be terminated (1) if the member is receiving 
financial assistance under section 2107 of this title as a 
member of the Senior Reserve Officers' Training Corps 
program; or (2) when the member separates from the Ready 
Reserve, as provided for under section 16164(a)(1) or section 
16164(a)(2), as applicable, of this title.  10 U.S.C.A. § 
16165(a).  VA has no authority to alter the eligibility 
determination made by DOD or establish any other termination 
date.  The regulations clearly reflect that determinations of 
eligibility for REAP benefits are within the sole purview of 
the Armed Forces.  38 C.F.R. §§ 21.7540, 21.7550 (2009).  

An overpayment is created when VA determines that a 
beneficiary or payee has received monetary benefits to which 
he or she is not entitled.  See 38 U.S.C.A. § 5302; 38 C.F.R.  
§ 1.962.  An overpayment may arise from virtually any 
benefits program administered pursuant to VA law, including 
pension, compensation, dependency and indemnity compensation 
(DIC), education educational assistance benefits and 
subsistence allowance, insurance benefits, burial and plot 
allowances, clothing allowance, and automobile or other 
conveyance and adaptive equipment allowances.  38 C.F.R. § 
1.956(a).  

Whenever VA finds that an overpayment of educational 
assistance benefits has been made to a Veteran, the amount of 
such overpayment shall constitute a liability of such Veteran 
to the United States and may be recovered in the same manner 
as any debt.  38 U.S.C.A. § 3685(a) and (c); 38 C.F.R. § 
21.7144.

The issue of the validity of a debt is a threshold 
determination that must be made prior to a decision on a 
request for waiver of the indebtedness.  See Schaper v. 
Derwinski, 1 Vet. App. 430 (1991).  If the debt were the 
result solely of administrative error, the effective date of 
the reduction of benefits would be the date of the last 
payment based on this error; consequently, there would be no 
overpayment charged to the veteran for the portion of the 
overpayment attributable to administrative error.  38 
U.S.C.A. § 5112(b)(10); 38 C.F.R. §§  3.500(b), 
21.7635(q)(2); see Erickson v. West, 13 Vet. App. 495, 499 
(2000).  

However, where an erroneous award is based on an act of 
commission or omission by a payee or with the payee's 
knowledge, the effective date of the discontinuance of the 
erroneous payment is the date the award became erroneous, but 
not earlier than the date entitlement ceased.  Jordan v. 
Brown, 10 Vet. App. 171, 174 (1997).  Thus, a finding of 
administrative error requires not only error on the part of 
VA, but that the beneficiary be unaware that the payments are 
erroneous.  38 U.S.C.A. § 5112 (b)(2); 38 C.F.R. § 3.500(b).

If the claimant fails to provide full disclosure of facts or 
due to the amount of the overpayment should know an error has 
been made, yet accepts the payment, the overpayment will not 
be considered due to administrative error.  See VA Manual 22-
4, Part III, § 2.03.  An example when administrative error 
applies is when VA erroneously interprets the law to allow 
payment of greater benefits than the legislative intent.  
Another example of when administrative error does not apply 
is when the claimant accepts an amount that is patently 
excessive.  Id. 

For an improper creation of the overpayment in the present 
case, there would have to be evidence that the Veteran was 
legally entitled to education benefits from August 22, 2005 
to April 30, 2007.  The Veteran initially established 
eligibility to educational benefits as a member of the Ready 
Reserve called up to active duty service after having served 
90 consecutive days of service.  However, based on the 
regulations, it is clear that the Veteran was only eligible 
for educational assistance benefits while actually serving in 
the Ready Reserves.  Thus, her period of eligibility would 
have only been between May 26, 2004 and June 30, 2005.  She 
was not legally entitled to educational assistance benefits 
from June 30, 2005.  See 10 U.S.C.A. § 16165(a).  

The Veteran's current contention that she was eligible for 
educational assistance benefits for a 10-year period 
following her initial eligibility date of May 26, 2004, under 
10 U.S.C.A. § 16164 (b), is without merit.  Service 
department records show that she was separated from service 
due to a preexisting vasovagal syncope disability.  Hence, 
her separation from service was not due to a disability 
"incurred on or after," the date of which she became 
entitled to education assistance (i.e. May 26, 2004).  See 
10 U.S.C.A. § 16164 (b).  Thus, her eligibility period did 
not extend for a 10-year beginning on May 26, 2004; it ended 
June 30, 2005.  Clearly, under the law the Veteran was not 
legally entitled to the educational benefits which she 
received.  

As the Veteran was not legally entitled to these benefits 
during this period, then it must be shown that VA was solely 
responsible for the erroneous payment of excess benefits.  In 
order for the overpayment to be considered the result of sole 
administrative error, and for the Veteran to consequently not 
be liable for the debt, the Veteran must not have known, or 
should have known, that the education assistance payments 
were erroneous.  After reviewing the available evidence, the 
Board finds that the overpayment was created solely as a 
result of VA administrative error and it cannot, therefore, 
be held to have been properly created.  

The evidence of record does not demonstrate that the Veteran 
had knowledge that she was receiving benefits to which she 
was not entitled, or that she otherwise acted or failed to 
act in such a way as to perpetuate the error.  She submitted 
an application for education benefits which was completed in 
its entirely and clearly showed her active Reserve service 
beginning and end dates.  There is no evidence that she 
provided VA with any false information or failed to notify VA 
of any other relevant information that would have precluded 
eligibility.   

The Board also notes that the Veteran's current statements in 
support of her appeal clearly show a lack of knowledge and 
understanding on her part, as it relates to the application 
of the REAP eligibility requirements.  There is no indication 
that she had any other understanding of the requirements at 
the time she applied for and received the benefits.  Instead, 
it appears that she was merely confused as to the statutory 
and regulatory eligibility requirements regarding her VA 
education benefits, particularly that the disability which 
warranted her separation was considered "preexisting," thus 
precluding entitlement to any benefits from June 30, 2005.  

In addition, although the Veteran was initially informed in 
January 2007 that she was ineligible for education 
assistance, she had already been enrolled in an undergraduate 
course of study since August 2005.  Moreover, VA subsequently 
sent her a Certificate of Eligibility for education 
assistance benefits, in addition to the misleading letter of 
March 29, 2007, in which she was again assured of her 
eligibility and provided with a detailed description of the 
monthly benefit allocation amounts continuing through August 
2007.  

The Veteran should not be held responsible for the resulting 
overpayment of educational benefits from August 22, 2005 to 
April 2007, as VA should have been aware of the fact that she 
was not entitled to education benefits after June 30, 2005.  
It is noted that as of March 2006 VA's computerized Ch. 1607 
REAP eligibility database showed that the Veteran's 
eligibility status was terminated effective June 30, 2005, 
because she was either transferred or separated from the 
Selected Reserves.  The RO rating decision dated in August 
2005 also clearly shows that VA knew she had been separated 
from active service due to a disability that preexisted that 
period of active service, and thus was not incurred on or 
after the date of eligibility.  There appears to be no 
logical explanation for why the Veteran was allocated 
education benefits, other than due to pure administrative 
error on VA's behalf.  Accordingly, the Board finds that the 
overpayment was solely the result of VA administrative error, 
and that the debt therefore was not properly created and 
cannot legally be charged to the Veteran.  

ORDER

The overpayment of educational assistance benefits since 
August 22, 2005, is invalid.  



____________________________________________
S.S. Toth
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


